REPUBLIQUE DU CAMEROUN Paix-Travail-Patrie

CONVENTION PROVISOIRE D'EXPLOITATION

€ M] 0 5 À uror a 3 FEB 208

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant Régime
des Forêts, de la Faune et de la Pêche, du décret n° 95/531/PM du 23 Août 1995
fixant les modalités d'application du Régime des Forêts, de l'arrêté 0222 du 25 mai
2001 fixant les procédures d ‘élaboration, d'approbation, de suivi et de mise en
œuvre des plans d'aménagement des forêts de production du domaine forestier
permanent, une Convention Provisoire d'Exploitation d'une concession forestière est
passée entre:

Le Gouvernement de la République du Cameroun représenté par le Ministre chargé des
Forêts,

d'une part;

ET
La Société Industries du Bois Camerounais (IBC) S.A. BP 362 Mbalmayo, représentée
par Madame IMAN OMESS Epouse BRUNO en qualité de Administrateur Général Adjoint,

d'autre part.

Il'a été convenu ce qui suit:

Article 1”: DISPOSITIONS GÉNÉRALES

(1): La présente Convention Provisoire d'Exploitation définit les conditions d'obtention
d'une Convention Définitive d'Exploitation et confère au concessionnaire le droit d'obtenir
annuellement, pendant la durée de la convention provisoire, une autorisation pour exploiter
une assiette de coupe d'une superficie maximale fixée par les textes en vigueur.

(2): La présente Convention Provisoire d'Exploitation s'exerce sur un territoire de 101
793 ha dans le Domaine Forestier Permanent désigné comme étant la concession forestière
n° 1102 constituée de l'Unité Forestière d'Aménagement n° 10 035 et dont les limites sont
fixées telles que décrit dans le plan de localisation en annexe.

5 F
Article 2: DURÉE DE LA CONVENTION

La présente Convention Provisoire d'Exploitation a une validité maximale de trois (3) ans
non renouvelable à compter de la date de signature.

Article 3: CONDITIONS D'EXPLOITATION

La présente Convention Provisoire d'Exploitation est assortie d'un cahier des charges qui
comprend les clauses générales et les clauses particulières que le concessionnaire s'engage
à exécuter.

Article 4: Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est
attribuée, le concessionnaire s'engage à y effectuer, à ses frais, conformément aux normes
en vigueur, et sous le contrôle technique des Administrations chargées des Forêts et de
l'Environnement, les travaux ci-après:

- la matérialisation des limites de la concession et des assiettes de coupe annuelles ;

- l'inventaire d'aménagement ;

- l'élaboration du plan d'aménagement qui devra prendre en compte le couloir de

migration de la faune sauvage dans ce massif forestier ;

- l'établissement d'un premier plan de gestion quinquennal ;

- l'élaboration du plan d'opération de la première année du plan de gestion;

- l'inventaire annuel d'exploitation sur les superficies à couvrir chaque année ;

- le cas échéant, la construction d'une unité de transformation des bois issus de la
concession, dans la région d'exploitation telle que défini dans le cahier des charges ou
l'équipement éventuel d'une unité existante ;

- une étude d'impact environnemental dont les termes de référence feront l'objet d'une

approbation par le Ministère en charge de l'environnement, conformément à la législation en

vigueur.

Article 5: Le concessionnaire s'engage au cas où il n'est pas propriétaire d'une unité de
transformation à respecter les clauses du contrat de partenariat industriel notarié conclues
lors de sa soumission pour ce titre d'exploitation forestière, en vue de la transformation des
bois qui en seront issus.

Article 6: DISPOSITIONS SUR L'AMÉNAGEMENT

(1) L'inventaire d'aménagement doit être réalisé selon les normes en vigueur en
République du Cameroun.

Les résultats de l'inventaire d'aménagement doivent être approuvés préalablement à
l'élaboration du plan d'aménagement, par l'Administration chargée des Forêts qui délivre à
cet effet au concessionnaire une attestation de conformité.

(2) Le contrôle de l'inventaire d'aménagement contrairement à l'inventaire annuel
d'exploitation se fait au fur et à mesure que sont effectués les travaux, notamment dès
l'ouverture des deux premiers layons.

(3) Le plan de sondage de l'inventaire d'aménagement doit être déposé à la Direction
des Forêts au minimum 30 jours avant le début des travaux de terrain. La Direction des
Forêts dispose de 30 jours pour délivrer en cas de conformité, une attestation de conformité
et passé ce délai, le concessionnaire est réputé tacitement détenteur de ladite attestation.

(4) la vérification des travaux d'inventaire se fait dès l'ouverture du 2° layon, À
conformément aux normes de vérification des travaux d'inventaire d'aménagement.

2 à L
À la fin des travaux de terrain, le concessionnaire transmet à la Direction des Forêts
ISDIAF, le rapport d'inventaire et une disquette/CD contenant la totalité des données saisies.
La DF/SDIAF dispose de 45 jours pour délivrer une attestation de conformité des travaux
d'inventaire d'aménagement et du rapport d'inventaire ou pour informer le concessionnaire
des corrections à apporter ou des travaux à recommencer.

L'attestation de conformité certifie que le concessionnaire s'est conformé aux normes
prescrites en matière d'inventaire et que les résultats de ces inventaires ne sont entachés
d'aucune irrégularité.

(5) Toutes les contre-expertises, à réaliser par l'Administration chargée des Forêts,
s'effectuent aux frais du concessionnaire qui encourt des sanctions en cas de fausses
déclarations.

(6) Le plan d'aménagement est réalisé conformément aux procédures d'élaboration et
d'approbation adoptées et publiées par le Ministère en charge des Forêts et aux documents
techniques et normatifs auxquels les dites procédures font référence.

(7) Le plan d'aménagement doit être assorti du premier plan de gestion quinquennal
et du plan d'opération de la première année du plan de gestion.

(8) Le plan d'aménagement doit être terminé et déposé à l'Administration forestière au
moins six (6) mois avant la fin de la présente convention provisoire.

Article 7: DISPOSITIONS SUR L'EXPLOITATION

(1) La strate provisoire (les trois assiettes annuelles de coupe exploitées en
convention provisoire) sera positionnée en fonction du couloir de migration des
animaux dans le massif forestier afin de minimiser lFimpact direct des activités
d'exploitation forestière sur la faune Sauvage.

(2) Le concessionnaire est tenu, à chaque année, de déposer à l'Administration
chargée des Forêts, une demande d'assiette annuelle de coupe et les résultats de
l'inventaire d'exploitation pour cette assiette, qui ne peut excéder la superficie maximale fixée
par les textes en vigueur. L'attribution de la deuxième et de la troisième assiette annuelle de
coupe est conditionnée respectivement par l'effectivité de la matérialisation des limites de la
concession forestière et des travaux d'inventaire d'aménagement et par le dépôt pour
approbation du projet de plan d'aménagement.

(3) L'inventaire d'exploitation doit être réalisé en conformité avec les normes en
vigueur et en dénombrant les tiges par classes de 10 cm de diamètre.

(4) Le concessionnaire est tenu de matérialiser et de respecter les limites de chaque
assiette de coupe annuelle, de respecter les diamètres minima d'exploitation, de tenir à jour
les carnets de chantier et les lettres de voiture, sans préjudice de l'application de toutes les
autres obligations découlant de la réglementation en vigueur et des clauses particulières du
cahier des charges.

(5) Le concessionnaire est tenu de déposer chaque année à l'Administration chargée
des Forêts, un rapport annuel d'intervention forestière un mois après la fin de l'exercice et, le
rapport annuel d'opération de la société forestière au plus tard trois mois après la fin de
l'année financière.

(6) Le concessionnaire est tenu de payer l'ensemble des charges fiscales
conformément à la législation en vigueur. QI

| %

8
Article 8: La signature de la présente convention est subordonnée à la production d'une
pièce attestant la constitution par le concessionnaire, auprès du Trésor Public, du
cautionnement prévu à l'article 69 de la Loi portant Régime des Forêts, de la Faune et de la
Pêche.

Article 9: L'exécution intégrale des obligations prévues à la présente convention donne lieu
à la délivrance par le Ministre chargé des Forêts, d'une attestation de conformité aux clauses
de la Convention Provisoire d'Exploitation en vue de l'obtention d'une Convention Définitive
d'Exploitation.

Article 10: RESILIATION

(1) L'inexécution des obligations de la présente convention entraîne au terme de sa
période de validité, son annulation pure et simple.

(2) Toutefois, le Ministre chargé des Forêts se réserve le droit d'annuler la présente
convention avant terme en cas d'irrégularités dûment constatées par une commission
d'experts techniques désignée à cet effet, notamment le dépassement des limites des
assiettes de coupe autorisées chaque année à l'exploitation, ou le non-paiement de
l'ensemble des charges fiscales visées à l'article 7 alinéa 5 ci-dessus.

Article 11: ACCEPTATION

Le représentant de la société signataire de la présente convention provisoire déclare
avoir pris connaissance de toutes les clauses et conditions de la convention provisoire
incluant son cahier des charges et l'annexe sur la localisation de la concession qui en font
partie intégrante et déclare en accepter sans réserve toutes les dispositions.

Article 12: SUIVI DES ACTIVITES ET DES CLAUSES DE LA CONVENTION

Le Directeur des Forêts est chargé de contrôler l'exécution de la présente Convention
Provisoire d'Exploitation qui prend effet à compter de la date de signature./-

Fait à le

LU ET APPROUVÉ
POUR LA SOCIETE IBC

LE REPRÉSENTANT DE LA SOCIÉTÉ

mea man Brune
L
ADJOINT

o, È
Lerasrry SX
ORETS
F \
| 4 0 05 À Î 3 FEB 200
ANNEXE 1 DE LA CONVENTION PROVISOIRE :

PLAN DE LOCALISATION DE LA CONCESSION FORESTIERE

CONCESSION FORESTIÈRE N° 1102
UFA N° 10 035
SUPERFICIE : 101 793 ha

CONCESSIONNAIRE : Société Industries du Bois Camerounais S.A.
SITUATION ADMINISTRATIVE :

Région $ Est

Département ; Haut Nyong
Arrondissement : Ngoïla (101 793 ha)
Commune 3 Ngoîïla (101 793 ha)

MAPPE DE REFERENCE : Mintom à 1/200 000
PLANIMETRE UTILISE : Mapinfo 10.5

DESCRIPTION DES LIMITES DE L’UFA

Le point de repère R (UTM 33 N -373 122 m ; 326 192 m) de cette forêt est situé au pont
sur le cours d’eau Karagwa,

Du point R, suivre la droite RI1 = 3,14 km de gisement 250 degrés pour atteindre le point de
base 11(370 173 ; 325 114) de cette forêt situé sur le cours d’eau Dja.

Cette forêt est délimitée ainsi qu’il suit :

Au Nord:

= Du point I1, par le Dja en amont sur 28,27 km pour atteindre le point J1 (347 460 ; 321

014), situé sur le même cours d’eau.
A l'Ouest :

= Du point J1, par la droite J1K1 = 20,45 km de gisement 175 degrés pour atteindre le
point K1 (349 172 ; 300 632);

Au Sud :

" Du point K1, par la droite K1L1 = 3,50 km de gisement 102 degrés pour atteindre le
point L1 (352 590 ; 299 878); situé à la source d’un cours d’eau non dénommé;

" Du point Li, par la droite LIM1 = 2,87 km de gisement 110 degrés pour atteindre le
point M1 (355 295 ; 298 902);

=“ Du point M1, par la droite MINI = 3,30 km de gisement 93 degrés pour atteindre le
point N1 (356 585 ; 298 720);

“ Du point N1, par la droite N1O1 = 1,30 km de gisement 100 degrés pour atteindre le
point O1(359 869 ; 298 500) ;

“ Du point O1, par la droite O1P1 = 0,2 km de gisement 172 degrés pour atteindre le
point P1 (359 895 ; 298 313),

» Du point P1, par la droite P1Q1 = 1,15 km de gisement 65 degrés pour atteindre
point Q1 (360 934 ; 298 801);

“ Du point QI, par la droite QIR1 = 1,63 km de gisement 168 degrés pour atteindre
point R1 (361 264 ; 297 207);

» Du point R1, par la droite R1S1 = 3,00 km de gisement 188 degrés pour atteindre le
point S1 (360 837 ; 294 336), situé sur un cours d’eau non dénommé ;

Q

œ

1
“ Du point S1, par la droite S1T1 = 1,83 km de gisement 124,5 degrés pour atteindre le
point T1 (362 347 ; 293 196), situé sur un cours d’eau non dénommé ;

" Du point T1, par la droite TIU1 = 2,95 km de gisement 78,5 degrés pour atteindre le
point U1 (365 247 ; 293 788);

“ Du point Ul, par la droite U1V1 = 2,95 km de gisement 112 degrés pour atteindre le
point V1 (367 986 ; 292 685);

* Du point V1, par la droite V1W1 = 4,47 km de gisement 126 degrés pour atteindre le
point W1 (371 616 ; 290 063);

* Du point W1, par la droite W1X1 = 3,18 km de gisement 129,5 degrés pour atteindre le
point X1 (374 064 ; 288 033); situé sur un cours d’eau non dénommé;

»* Du point X1, par la droite X1Y1 = 0,92 km de gisement 91 degrés pour atteindre le
point Y1 (374 984 ; 288 015) ; situé à sa confluence avec un affluent non dénommé;

"“ Du point Y1, par la droite Y1Z1 = 2,81 km de gisement 58 degrés pour atteindre le
point Z1 (377 366 ; 289 509), situé sur un cours d’eau non dénommé;

* Du point Z1, par la droite Z1A2 = 3,45 km de gisement 84 degrés pour atteindre le
point A2 (380 797 ; 289 859), situé sur un cours d’eau non dénommé;

“ Du point A2, par la droite A2B2 = 3,31 km de gisement 78,5 degrés pour atteindre le
point B2 (384 051 ; 290 507),

“ Du point B2, par la droite B2C2 = 2,17 km de gisement 116 degrés pour atteindre le
point C2 (386 003 ; 289 552);

»“ Du point C2, par la droite C2D2 = 2,20 km de gisement 124 degrés pour atteindre le
point D2 (387 833 ; 288 314);

"“ Du point D2, par la droite D2E2 = 0,96 km de gisement 91 degrés pour atteindre le
point E2 (388 815 ; 288 287); situé sur un affluent non dénommé du cours d’eau Mié ;

A PEst :

" Du point E2, par la droite E2F2 = 6,46 km de gisement 355 degrés pour atteindre le
point F2 (388 271 ; 294 726) situé sur un cours d’eau non dénommé;

» Du point F2, par la droite F2G2 = 2,27 km de gisement 266,5 degrés pour atteindre le
point G2 (386 000 ; 294 598), situé sur un cours d’eau non dénommé;

“ Du point G2, par ce cours d’eau non dénommé en amont sur 5,58 km pour atteindre le
point H2 (385 425 ; 298 982);

“ Du point H2, par la droite H212 = 1,06 km de gisement 303 degrés pour atteindre le
point 12 (384 536 ; 299 557), situé sur le cours d’eau Douom;

» Du point 12, successivement en aval par Douom sur 5,01km, puis son affluent droit en
amont sur 0,67 km pour atteindre le point J2 (382 430 ; 303 548), situé à la confluence
de deux cours d’eau non dénommés ;

" Du point J2, par la droite J2A1 = 1,40 km de gisement 45,5 degrés pour atteindre le
point Al (383 434 ; 304 524);

“ Du point Al, par la droite A1B1 = 2,23 km de gisement 30 degrés pour atteindre le
point B1(384 554 ; 306 449); situé à la confluence du cours d’eau Mwamahop avec
deux affluents non d énommés;

» Du point B1, par Mwmahop en amont sur 1,98 km pour atteindre le point C1 (382 914 ;
306 207) ;

» Du point C1, par la droite C1D1 = 1,35 km de gisement 319,5 degrés pour atteindre le
point D1 (382 043 ; 307 237); situé sur un cours d’eau non dénommé;

"“ Du point DI, par ce cours d’eau non dénommé en aval sur 0,97 km Pour atteindre le
point E1(382 418 ; 308074) ; situé à sa confluence avec le cours d’eau Mada ;

» Du point El, par la droite E1F1 = 3,46 km de gisement 351,6 degrés pour atteindre le
point F1 (381 923 ; 311 502); situé à la confluence de deux cours d’eau non dénommés ;

= Du point F1, par ce cours d’eau non dénommé en amont sur 0,88 km pour atteindre le
point G1 (381 692 ; 312 324);

“ Du point G1, par la droite GIH1 = 2,21 km de gisement 293,5 degrés pour atteindre le
point H1 (379 664 ; 313 210), situé à la confluence de deux affluents non dénommés du
cours d’eau Maka ;

" Du point H1, par Maka en aval sur 4,88 km pour atteindre le point I1 (378 749;
317 894), situé à sa confluence avec un affluent non dénommé ;

“ Du point Il, par la droite 11J1= 2,16 km de gisement 280 degrés pour atteindre le point
711 (376 623 ; 317 894) situé à la confluence de deux cours d’eau non dénommés;

= Du point J1, par la droite J1K1 = 1,57 km de gisement 252 degrés pour atteindre le
point K1 (375 124 ; 317 417), situé à la confluence de deux cours d’eau non dénommés;

" Du point KI, par ce cours d’eau non dénommé en aval sur 0,58 km pour atteindre le
point L1 (375 265 ; 317 983);

"“ Du point Li, par la droite LIM1 = 1,07 km de gisement 248 degrés pour atteindre le
point M1 (374 269 ; 317 578), situé sur un cours d’eau non dénommé;

“ Du point M1, par la droite MINI = 1,60 km de gisement 29,5 degrés pour atteindre le
point N1 (375 065 ; 318 973), situé sur le cours d’eau Dja ;

Du point N1, par le Dja en amont sur 9,91 km pour atteindre le point I1, dit de base.

La zone ainsi circonscrite couvre une superficie de cent un mille sept cent quatre
vingt treize hectares.

2
2
SE
A
e

À:
\ ANNEXE 2 DE LA CONVENTION PROVISOIRE :
CAHIER DES CHARGES

CONCESSION FORESTIÈRE N° 1102

TITULAIRE DE LA CONCESSION FORESTIÈRE :

Nom L Industrie du Bois Cameroun (IBC)
Adresse E B.P 6184 Yaoundé
Téléphone  : 22 28 1404

SUPERFICIE DE LA CONCESSION FORESTIÈRE : 101 793 ha

SITUATION DE LA CONCESSION FORESTIÈRE :

Région : Est
Département ë Haut-Nyong
Arrondissement : Ngoïla
Commune : Ngoïla
DATE LIMITE DE VALIDITÉ : 3 ans à compter de la signature de la

Convention Provisoire d'Exploitation

Le présent cahier des charges comporte des clauses générales et des clauses
particulières. Les clauses générales concernent les prescriptions techniques relatives à
l'exploitation forestière et les prescriptions d'aménagement que doit respecter l'exploitant.
Les clauses particulières concernent les charges financières et indiquent les obligations de
l'exploitant en matière de transformation des bois, de réalisation d'œuvres sociales, et celles
liées au cahier de charge spécial pour les UFA situées à proximité des aires protégées ou
dans un secteur de conservation bien défini.

A - CLAUSES GÉNÉRALES

Article 1°: L'exploitation forestière ne doit apporter aucune entrave à l'exercice des droits
d'usage des villageois.

Article 2:le concessionnaire ne peut faire obstacle à l'exploitation des produits non
spécifiés dans son titre d'exploitation.

Article 3 : le début des travaux dans une nouvelle assiette annuelle de coupe requiert
l'obtention d'un certificat d'assiette de coupe. Par ailleurs, le renouvellement d'une assiette
en convention provisoire n'est pas autorisé.

1 Q)| TL |

na |
Article 4 : le diamètre minimum d'exploitation (DME/ADM) est fixé par essence suivant le

tableau ci-après :

N rie brel Code Nom scientifique pue
(Catégorie exceptionnelle
lAgba/Tola 1137 |Sidong Gossweilerodendron balsamiferum | __ 100
Afrormosia/assamela 1104 Obang Pericopsis eleta 90
Obang/Kokrodua
Iroko 1116 __|Abang Chlorophora excelsa 100
Odouma 1340 Nom Sidong / Oduma _ |Gossweilerodendron joveri 100
Moabi 1121 lAdjap Baillonnella toxisperma 100
Sapelli 1129 __JAssié Entandrophragma cylindricum 100
Catégorie |
Acajou à grande folioles 1101 Daheli Khaya grandifolia 80
Acajou blanc 1102 __|Mangoma Khaya anthotheca 80
Acajou de bassam 1103 [Ngollon Khaya ivorensis 80
jAiélé/Abel 1201 Abel Canarium schweinfurthi 60
(Ayous/Obéché/Samba 1211 Samba/Ayous [Triplochyton scleroxylon 80
Bilinga 1318 __|Akondok Nauclea diderrichii 80
Bossé clair 1107 __|Ebegbemva Guarea cedrata 80
Bossé foncé 1108 |Mbollon Guarea thompsonii 80
Bubinga rose 1109 Essingang (Guibourtia tessmannii 80
Bubinga rouge 1110 __|Oveng Ossé Guibourtia demeusei 80
Dabéma/Atui 1214 JAtui Piptadeniastrum africanum 60
Dibétou/Bibolo 1111 Bibolo Lovoa trichilioides 80
Doussié/Bella 1680 Mbanga Campo Afzelia bella 80
Doussié blanc/Pachyloba 1112 ___|Mbanga afum jAfzelia pachyloba 80 |
Doussié rouge 1113___[Mbanga Afzelia bipindensis 80
Doussie sanaga 2102 __|Mbanga Sanaga Afzelia africana 80
IKossipo 1118 __|Afom assié Entandropragma utile 80
[Okoumé 1125 __|[Okoumé Aucoumea klaineana 80
[Ovengnkol 1126 __|Ovengnkol Guibourtia ehié 80
ISipo 1130 _ |Asseng assié Entandrophragma utile 80
[Tiama 1135 _|Ebéba Entandrophragma angolense 80
[Tiama Congo 1136 __|Ebéba Congo Entandrophragma congolense 80
(Zingana 1246 __ |Amuk/Zingana/Alen élé __|Microberlina bisulcata 80
Catégorie Il
(Abura 1411 Elolom Mitragina stipulosa 60
(Ako A / Aloa 1310 JAloatol Antiaris africana 60
(Andoung brun 1204 _|Ekop mayo Monopetalanthus microphyllus 60
Andoung rose 1205 Ekop mayo Monopetalanthus letestui 60
Aningré A 1315 __|Abam fusil sans poils Aningeria altissima 60
Aningré R 1207 bam fusil à poils JAningeria robusta 60
Avodiré 1209 __ |Assama [Turreaenthus africanus 60
JAzobé/Bongossi 1105 __|Bongossi/Okoga Lophira alata 60
Bahia 1317 __ |Elolom à poils Mitragina ciliata 60
Bété/Mansonia 1106 __|Nkoul/Nkul Mansonia altissima 60
Bongo/Olon 1213 __|Olon Fagara heitzii 60

a
Cordia/Ebe 1319 _JEbé/Enée Cordia platythyrsa 60
Difou/Ossel 1324 _|Ossel/Osel Abang Morus mesozygia 60
Ébène 1114 __ |Ebène Diospyros spp. 60
Ekaba 1216 __JEkop ribi Tetraberlinia bifoliolata 60
Etimoé 1217 _|Paka/Essigang Copaifera mildbraedii 60
Faro mezilli 1343 [N'ou mezili Danielle klainei 60
Frake/Limba 1220 Limba/Akom Terminalia superba 60
Framiré 1115 {Lidia Terminalia ivorensis 60
(Gombé/Ekop ngombé ____ | 1221 __lEkop ngombé Didelotia letouzeyi 60
lomba 1346 ___|Eteng Pycnanthus angolensis 60
Kapokier / Bombax 1348 [Essodom Bombax buonopozense 60
Koto 1226 |Efok ayous  grandes|Pterygota macrocarpa 60
(feuilles

Limbali 1227 __|Ekobem feuilles rouges  |Gilbertiodendron dewevrei 60
Lo 1353 |Esseng petites feuilles Parkia bicolor 60
Longhi/Abam 1228 __|Abam nyabessan (Gambeya africana, Gambeya spp. 60
Lotofa/Nkanang 1229 Nkanang Sterculia rhinopetala 60
Miama 1354 __|Ekan: Calpocalyx heitzi 60
Movingui 1232 |Eyen Distemonanthus benthamianus 60
Mukulungu 1122 _|Adjap élang [Autranella congolensis 60
Naga/Ekop naga 1234 _|Ekop naga Brachystegia cynometroides 60
[Naga parallèle/Ekop évène 1235 |Ekop évène Brachystegia mildbreadi 60
Nganga 1236 __|Ekop nganga |Cynometra hankei 60
Okan/Adum 1124 |Adum Cylicodiscus gabonensis 60
Padouk Rouge 1128 |Mbel afum/Mbel P. soyauxii 60
[Tchitola 1133 [Tchitola dibamba [Oxystigma oxyphyllum 60
Catégorie III

(Abalé/Abing/Essia 1301 [Abing Petersianthus macrocarpus 50
Ako W / Aloa 1414 JAloa Antiaris welwitchii 50
Albizia/Ouochi 1359 __ |Angoyemé/Ndoya Albizia zygia 50
Alep/Omang 1202 |Omang Desbordesia glaucescens 50
JAlumbi 1203 __|Ekop blanc/Man ékop Jubernardia seretii 50
jAmvout/Ekong 1419  |Ekong/Abut [Trichoscypha acuminata, T| 50

arborea
jAndok 1312 __|Boubwé/Mbouboui Irvingia gabonensis 50
(Angalé/Ovoga 1361 __|Angalé Poga oleosa 50
[Angueuk 1206 __ |Angueuk Ge gore 50
|Asila koufani/Kioro 1424 |Asila koufani Maranthes chrysophylla 50
Asila omang 1316 __ |Asila omang Maranthes inermis 50
JAtom 1508 __|Atom Dacryodes macrophylla 50
Bodioa 1212 |INoudougou [Anopysis klaineana 50
Dambala 1434 Dambala Discoglypremna caloneura 50
Diana/Celtis/Odou 1322 [Odou vrai Celtis tesmannii, Celtis spp. 50
Diana parallèle 1323 [Odou Celtis adoifi-friderici 50
Diana Z 1358 |Odou parallèle Celtis zenkeiri 50
Divida 1325 Olom Scorodophloeus zenkeri 50
Douka/Makoré 1120 __ [Nom adjap élang [Tieghemella africana 50
Ebiara/Abem 1215 __|Abem yoko Berlinia grandiflora 50
[Ebiara Edéa/Abem Edéa 1326 __ |Abem Edéa Berlinia bracteosa 50
Ékouné 1333 [Nom éteng Coelocaryon preussi 50
3

Emien/Ekouk 1334 |Ekouk Alstonia bonnei 50
Emien marécage 1447 __ |Ekuk marécage jAlstonia congensis 50
Essak 1529 _ |Essak/Sélé [Albizia glaberrima 50
Essesang 1449 |Essesang Ricinodendron heudelotii 50
Esson 1335 __|Esson/Goundou Stemonocoleus micranthus 50
Evino /Evoula 1452 Evoula [Vitex grandifolia 50
Eveuss/Ngon 1336 __]Ngon Klainedoxa gabonensis 50
Eveuss à petites feuilles 1337 __|Obangon Klainedoxa microphylla 50
(Eyek 1231 __|Eyek Pachyelasma tessmannii 50
|Eyong 1218 |Eyong Eribroma oblogum 50
Fromager/Ceiba 1344 jDoum Ceiba pentandra 50
lantandza/Evouvous 1345 [Evouvous Albizia ferruginea 50
Kanda 1533 Kanda Beilschmiedia anacardioides 50
Kanda / Ovan 1360 __ |Kanda / Zoulé Beilschmiedia obscura 50
Kondroti/Ovounga 1492 |Ovounga Rodognaphalon brevicuspe 50
Kotibe 1119 __|Ovoé Nesogordonia papaverifera 50
Kumbi/Ekoa 1458 |Ekoa Lannea welwitschii 50
Landa 1350 __|Landa Erythroxylum mannii 50
Lati parallèle 1352 [Nom edfjil JAmphimas pterocarpoides 50
Mambodé/Amouk 1230 lAmouk Detarium macrocarpum 50
Moambé 1468 Mfo Enantia chlorantha 50
Mutondo/Funtumia 1471 [Ndamba/Ngon ndamba __ |Funtumia elastica, F. africana 50
Niové 1238 __|M'bonda [Staudtia kamerunensis 50
Oboto/Abotzok 1240 __ |Abotzok Mammea africana 50
Ohia 1357 ___|Odou élias Celtis mildbraedii 50
Olélang/Yungu 1587 __|Olélang Drypetes gossweileri, D. preussii 50
[Omang bikodok 1488 ___|Omang bikodok Maranthes gabonensis 50
Onzabili / Angongui 1489 _ |Angongui JAntrocaryon klaineanum 50
Onzabili M 1477 _|Angongui JAntrocaryon micrasler 50
Osanga/Sikong 1242 |Sikong [Pteleopsis hylodendron 50
(Ozigo 1363 ___JAssa Dacryodes buettneri 50
Pao Rosa 1365 Nom nsas Swartzia fistuloides 50
Rikio. 1496 |Assam vrai Uapaca guineensis 50
Tali 1132 Elon/Ganda Erythropleum ivorense, 50
Erythropleum suaveolens
[Wengé 1138 __|Awongo Millettia laurentii 50

Ce diamètre est pris à 1,30m du sol ou immédiatement au-dessus des contreforts.

Article 5 : Toute autre essence de bois d'œuvre non spécifiée dans le tableau ci-dessus
peut être exploitée au DME/ADM à l'exception des produits spéciaux ciblés par la Décision
n° 2032/D/MINFOF du 22 Août 2012 et dont l'exploitation est assujettie à la délivrance d'un
permis d'exploitation.

Article 6 : L'exploitant forestier doit inscrire à la peinture
(1) Sur chaque souche après abattage: le numéro et la ligne du carnet de chantier ;
(2) Sur chaque bille: le numéro et la ligne du carnet de chantier de même que le

numéro d'ordre correspondant à la position de la bille par rapport à la souche en
commençant par la bille de pied, ainsi que le numéro de la concession et sa marque

personnelle. f
‘ à
| do
Tout nouveau tronçonnage de bille implique la reproduction du même numéro de
position suivi de la mention "bis" ou "ter" suivant le cas.

Article 7 : Toutes les étapes d'exploitation forestière et d'aménagement doivent être
réalisées en respectant les Normes d'intervention en milieu forestier.

Atticle 8 : L'usage du feu est interdit pour abattre des arbres.

Article 9 : L'abattage contrôlé est préconisé de manière à occasionner le moins de bris
possible d'arbres voisins.

Article 10 : Dans le cas où les voies d'évacuations de toute autre nature ouvertes par le
titulaire du titre d'exploitation croisent une voie publique, celui-ci est tenu de maintenir les
croisements en parfait état de viabilité et de visibilité, notamment par la signalisation du
croisement, la construction des dos d'âne, le dégagement de la végétation autour du
croisement.

Article 11 : Le concessionnaire est autorisé à abattre tous les arbres dont l'évacuation est
rendue nécessaire par le tracé des routes d'évacuation ou pour la confection d'ouvrages
d'art. S'il s'agit d'arbres marchands, ils sont portés au carnet de chantier après numérotage,
mais ne donnent pas lieu au paiement du prix de vente et de toutes taxes afférentes
lorsqu'ils sont utilisés pour la construction de ponts ou d'ouvrages relatifs aux routes
forestières.

Article 12 : Le concessionnaire est autorisé à couper tous bois légers nécessaires à
l'équipement en flotteurs de radeaux de bois lourds. Si ces équipements accessoires
constituent des bois marchands, ils sont soumis au paiement du prix de vente.

Article 13 : Le concessionnaire est tenu d'effectuer la matérialisation des limites artificielles
de la concession et de chaque assiette de coupe annuelle.

La limite entre la concession et le domaine forestier non permanent est matérialisée
par un layon marqué de cinq mètres de large où toute végétation herbacée, arbustive et
liane est coupée au ras du sol et tous les arbres non protégés de moins de quinze (15) cm
de diamètre sont abattus. Sur cette limite, une rangée d'arbres à croissance rapide est
plantée au milieu du layon.

Les limites entre les UFA, les séries et les limites entres les assiettes annuelles de
coupe sont matérialisées par un layon de deux mètres de large où toute végétation
herbacée, arbustive et liane est coupée au ras du sol et où tous les arbres non protégés de
moins de quinze (15) cm de diamètre sont abattus.

En outre, l'exploitant est tenu de marquer à la peinture les arbres situés sur le layon.

Les limites des assiettes annuelles de coupe doivent être matérialisées avant toute
exploitation.

Article 14 : Pendant la durée de la convention provisoire, l'exploitation de la concession se
fait par assiette de coupe d'une superficie maximale fixée par les textes en vigueur, après
l'ouverture des limites tel que décrit à l'article 13 ci-dessus, après l'inventaire systématique
de tous les arbres ayant atteint leur diamètre minimum d'exploitabilité et la retranscription de
cet inventaire sur une carte au 1:5 000. Cette carte indique également les voies d'évacuation
à mettre en place.

Le concessionnaire ne doit récolter que les arbres marqués lors de l'inventaire
d'exploitation et qui sont localisés sur la carte forestière au 1:5 000 annexée au permis

annuel d'intervention.
»
Article 15 : En matière de protection de l'environnement, le concessionnaire s'engage à
mettre en oeuvre au minimum les mesures suivantes, qui seront définies dans le plan
d'aménagement :

(1) Routes et pistes : L'emprise des routes d'évacuation, et les densités des routes
et pistes seront réduites au maximum afin d'éviter des trouées importantes dans la
forêt.

(2) Ponts : Ils seront construits de manière à ne pas changer les directions naturelles
des cours d'eau, afin de na pas perturber l'alimentation en eau des populations, et
d'éviter les inondations permanentes qui sont préjudiciables à la survie des espèces
d'arbres non adaptées au milieu hydromorphe.

(3) Technique d’exploitation : || s'agira de minimiser au maximum les dégâts causés
par les chutes d'arbres, notamment par une orientation adéquate lors de l'abattage.

(4) Usage des produits de traitement de bois : L'usage des produits toxiques de
traitement du bois se fera sous stricte surveillance, dans le cadre des lois et
règlements en vigueur afin d'éviter la pollution des eaux et de la flore.

(5) Réduction de l’impact sur la faune sauvage : le concessionnaire s'engage à :

- adopter un règlement intérieur pour interdire la chasse des espèces fauniques

- mettre à la disposition de son personnel, au prix coûtant, des sources de protéines
autres que la viande de chasse

- interdire toutes les activités liées à la chasse commerciale dans le cadre de
l'exploitation forestière. Il s'agit notamment de la chasse elle-même, du commerce de
la viande, du transport du gibier par les véhicules de service, et du commerce
d'armes ou de munitions. Le concessionnaire informera le personnel et appliquera un
régime disciplinaire strict à l'égard de tout agent contrevenant.

- interdire aux employés et à leurs familles de vendre/acheter de la viande de chasse
à des acheteurs/vendeurs extérieurs à la société

- obliger tous les employés à coopérer avec les agents de l'administration chargés du
contrôle

- construire des postes de barrière de contrôle permanents (pendant toute l’année)
aux points de passage obligé sur les routes en activité dans la concession, et la
fermeture des routes après exploitation (voies principales et secondaires )

- diffuser le règlement d'ordre intérieur et organiser des séances d'informations à
l'attention des employés et des villages riverains.

Article 16 : le concessionnaire s'engage à :

- remplir journellement les feuillets du carnet de chantier (DF10) en y enregistrant tous les
arbres abattus ;

- transmettre, à la fin de chaque semaine, les feuillets du carnet de chantier au Délégué
Départemental territorialement compétent de l'administration en charge des forêts ;

- soumettre semestriellement à l'administration chargée des forêts un rapport sur l'état
d'avancement des activités d'exploitation ;

- adresser au Ministre chargé des forêts, dans un délai d'un (1) mois après la fin de
l'exercice budgétaire, un rapport annuel ;

- vulgariser le présent cahier de charges par voie d'affichage (dans les mairies, sous-
préfecture, chefferies et campements villageois) et radios locales (en langues officielles F

et en langues locales)
>
B - CLAUSES PARTICULIÈRES
Article 17 : Charges financières

Ces charges sont fixées pour chaque année budgétaire par la Loi de Finances. Le
paiement de ces charges se fait conformément à la réglementation en vigueur. Les charges
financières comprennent:

CHARGE FINANCIÈRE ou TAXE TAUX
La redevance forestière annuelle assise sur | Taux plancher fixé par la Loi de Finances (1 000
la superficie FCFA/ha/an) plus l'offre additionnelle du titulaire de
4333 FCFA/ha/an = 5333 FCFA/ha/an
La taxe d'abattage Fixé par la Loi de Finances
La taxe à l'exportation Fixé par la Loi de Finances

Article 18 : Participation à la réalisation d’infrastructures socio-économiques

Le concessionnaire est réputé participer financièrement à la réalisation
d'infrastructures socio-économiques par le pourcentage de la redevance forestière qui est
fixé annuellement par la loi des finances et qui doit être reversé au profit des communautés.

Tous les autres engagements du concessionnaire devront être négociés avec les
populations intéressées lors des réunions de concertation préalables à l'exploitation de la
concession et seront consignés sur procès verbal afin d'être insérés dans le cahier des
charges de la convention définitive d'exploitation.

Toutefois, le concessionnaire doit assurer à l'égard des ayants droits de l'entreprise
les conditions sanitaires et sociales convenables (soins de santé primaire, scolarisation,
approvisionnement en eau potable, sécurité alimentaire, qualité de l'habitat, hygiène et
prévention sanitaire, emploi, formation et valorisation des parcours professionnels, sécurité
liée à l'activité professionnelle des salariés, développement socioculturel et accès à
l'information).

Article 19 : Conservation de la faune

(1) Outre les dispositions prévues à l'article 15 (5), la localisation de la strate
provisoire doit tenir compte du potentiel faunique du massif forestier ainsi que des
couloirs de migrations de la faune sauvage.

(2) Le concessionnaire est tenu de :

- assurer un approvisionnement régulier des équipes d'inventaire en protéine autres
que la viande de brousse ;

- collecter de manière systématique les indices et autres informations relatives à
l'exploitation illégale de ressources forestières et fauniques et les transmettre
sans délai aux services locaux de l'administration en charge des forêts ;

- installer sa base-vie uniquement dans un chef-lieu d'arrondissement ou d'utiliser
toute autre base préexistante ;

- associer les populations locales à ses efforts de surveillance à travers les comités
paysans-forêt ;

(3) Aucune unité de transformation de bois ne doit être installée dans le massif
forestier.

(4) le concessionnaire signera éventuellement les contrats de partenariat
avec les projets de conservation de la nature en vue de la réalisation des activités de
recherche sur la faune ;

(5) La circulation des grumiers dans la concession est interdite entre 17 heures et
6 heures du matin.

concessionnaire est tenu de participer à la plateforme locale de synergie entre

7 À Me.

Article 20 : Compte tenu de la spécificité du massif de Ngoïla-Mintom, le F

acteurs qui sera mise en place et de s'engager à respecter toutes les résolutions qui y
seront prises, notamment la participation, à travers un fonds fiduciaire (« Basket
Fund »), au financement des activités de conservation dudit massif.

Article 21 : Obligations en matière de transformation du bois et d'installation
industrielle

La Société IBC dispose d'une unité de transformation industrielle de bois en propre
située à Mbalmayo.

Toutefois, en cas d'infraction dûment constatée à la législation et/ou réglementation
forestière en vigueur, le concessionnaire est déclaré défaillant et ne peut bénéficier de la
concession forestière concernée.

Article 22 : Suivi-évaluation des activités

Le suivi-évaluation de la mise en œuvre du présent cahier de charges, au niveau
local, est dévolu au service déconcentré en charge des forêts territorialement compétent
ainsi qu'à la coordination du projet Ngoïla-Mintom.

Le Directeur des Forêts est chargé de contrôler l'exécution du présent cahier des
charges :

LE TITULAIRE DE LA LE MINISTRE DES FORETS
CONCESSION FORESTIERE ET DE LA FAUNE

A31SIN

24
CS

man Bruno

ADMINISTRATEUR GENERAL :
ADJOINT Ke
